Exhibit 10.1

 

WRITTEN CONSENT AND VOTING AGREEMENT

 

This WRITTEN CONSENT AND VOTING AGREEMENT, dated as of December 15, 2010 (this
“Agreement”), is made by and among STANLEY BLACK & DECKER, INC., a Connecticut
corporation (“Parent”), and HERCULES TECHNOLOGY I, LLC, a Delaware limited
liability company, and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (collectively, the “Principal Stockholders”). Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Merger
Agreement.

 

RECITALS

 

WHEREAS, simultaneously with the execution of this Agreement, Parent,
InfoLogix, Inc., a Delaware corporation (the “Company”), and ICONIC MERGER SUB,
a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”),
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), pursuant to which, among other things, each outstanding
share of the common stock, par value $0.00001 per share, of the Company (the
“Company Common Stock”) will be converted into the right to receive the Merger
Consideration specified therein;

 

WHEREAS, as of the date hereof, the Principal Stockholders are the Beneficial
Owners of the Existing Shares (as defined herein);

 

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that the Principal Stockholders agree, and the
Principal Stockholders have agreed, to enter into this Agreement and abide by
the covenants and obligations set forth herein; and

 

WHEREAS, the Board of Directors of the Company has approved the Merger Agreement
and the transactions contemplated thereby, and has approved the execution and
delivery of this Agreement in connection therewith, understanding that the
execution and delivery of this Agreement by the Principal Stockholders is a
material inducement and condition to Parent’s willingness to enter into the
Merger Agreement.

 

AGREEMENT

 

Accordingly, in consideration of the mutual representations, warranties,
covenants, and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 

ARTICLE I
GENERAL

 

Section 1.1                                      Defined Terms.  Capitalized
terms used in this Agreement shall have the meanings set forth below, unless
specifically defined elsewhere in this Agreement.  Capitalized

 

--------------------------------------------------------------------------------


 

terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Merger Agreement.

 

(a)                                  “Affiliate” means, with respect to any
Person, any other Person that directly or indirectly controls, is controlled by
or is under common control with, such specified Person; provided that the
Company shall not be deemed an Affiliate of the Principal Stockholders.

 

(b)                                 “Beneficial Ownership” has the meaning
ascribed to such term in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended. The terms “Beneficially Own”, “Beneficially Owned” and “Beneficial
Owner” shall each have a correlative meaning.

 

(c)                                  “Control” (including the terms “controlled
by” and “under common control with”), when used with respect to any Person,
means the power to direct or cause the direction of the management or policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

(d)                                 “Covered Shares” means the Existing Shares,
together with any shares of Company Common Stock or other voting capital stock
of the Company and any shares of the Company Common Stock or other stock of the
Company issuable upon the conversion, exercise or exchange of securities that
are as of the relevant date securities convertible into or exercisable or
exchangeable for shares of Company Common Stock or other voting capital stock of
the Company, in each case that the Principal Stockholders have or acquire
Beneficial Ownership of on or after the date hereof.

 

(e)                                  “Encumbrance” means any security interest,
pledge, mortgage, lien (statutory or other), charge, option to purchase, lease
or other right to acquire any interest or any claim, restriction, covenant,
title defect, hypothecation, assignment, deposit arrangement or other
encumbrance of any kind or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement). The term “Encumber” shall
have a correlative meaning.

 

(f)                                    “Existing Shares” means the shares of
Company Common Stock that are Beneficially Owned by the Principal Stockholders
as of the date hereof, as set forth on Schedule 1 hereto.

 

(g)                                 “Expiration Date” shall mean the date that
the Merger Agreement shall terminate in accordance with its terms.

 

(h)                                 “Person” means any natural person,
corporation, company, partnership, association, joint venture, limited liability
company, limited partnership, limited liability partnership, trust,
unincorporated organization or other legal entity or organization, including a
Governmental Authority.

 

(i)                                     “Representatives” means the directors,
officers, employees, consultants, accountants, legal counsel, investment
bankers, agents, and other representatives of a Person and their Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

(j)                                     “Subsidiary” means, when used with
respect to any Person, any other Person that such Person directly or indirectly
owns or has the power to vote or control more than 50% of the voting stock or
other interests the holders of which are generally entitled to vote for the
election of the board of directors or other applicable governing body of such
other Person; provided, that the Company shall in no event be deemed a
Subsidiary of the Principal Stockholders.

 

(k)                                  “Transfer” means, directly or indirectly,
to sell, transfer, assign, Encumber, hypothecate or similarly dispose of (by
merger (including by conversion into securities or other consideration, but
excluding the Merger), by tendering into any tender or exchange offer, by
operation of law or otherwise), or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, Encumbrance, hypothecation or similar disposition of (by
merger, by tendering into any tender or exchange offer, by operation of law or
otherwise).

 

ARTICLE II
VOTING

 

Section 2.1                                      Agreement to Vote.

 

(a)                                  The Principal Stockholders hereby agree
that, immediately following the execution and delivery of this Agreement and the
Merger Agreement, the Principal Stockholders will execute and deliver to the
Company a written consent in the form of Exhibit A attached hereto (a “Written
Consent”). The Written Consent shall be coupled with an interest and shall be
irrevocable.

 

(b)                                 The Principal Stockholders hereby agree that
from and after the date hereof until this Agreement is terminated pursuant to
Section 5.1, at any meeting of the stockholders of the Company, however called,
including any adjournment or postponement thereof, and in connection with any
action proposed to be taken by written consent of the stockholders of the
Company, the Principal Stockholders shall, in each case to the fullest extent
that the Covered Shares are entitled to vote thereon or consent thereto:

 

(i)                                     appear at each such meeting or otherwise
cause the Covered Shares to be counted as present thereat for purposes of
calculating a quorum; and

 

(ii)                                  vote (or cause to be voted), in person or
by proxy, or deliver (or cause to be delivered) a written consent (if then
permitted under the Company Organizational Documents) covering all of such
Covered Shares (A) in favor of (1) the adoption and approval of the Merger
Agreement and approval of the Merger and other transactions contemplated by the
Merger Agreement and any action reasonably requested by Parent in furtherance of
the foregoing, including, without limiting any of the foregoing obligations,
(2) any proposal to adjourn or postpone any meeting of the stockholders of the
Company at which any of the foregoing matters are submitted for the
consideration and vote of the stockholders of the Company to a later date if
there are not sufficient votes for approval of such matters on the date on which
the meeting is held to vote upon any of the foregoing matters; and (B) against
any Takeover Proposal and against any other action, agreement or transaction
involving the

 

3

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries that is intended to, or would reasonably be
expected to, impede, interfere with, delay, postpone or prevent the consummation
of the Merger or the other transactions contemplated by the Merger Agreement.

 

(c)                                  Notwithstanding anything to the contrary
herein, (i) in the event that a vote of the stockholders of the Company is
required in order to effect an amendment to the Merger Agreement that
(A) reduces the amount, changes the form, or imposes any material restrictions
or additional conditions on the receipt, of consideration payable in respect of
each share of Common Stock in the Merger or (B) alters or changes any of the
terms or conditions of the Merger Agreement if such alteration or change would
adversely affect the holders of Company Common Stock in such capacity (each such
amendment, an “Adverse Amendment”), the provisions of this Agreement, including
this Section 2.1, will not apply with respect to the Principal Stockholders’
vote of the Covered Shares with respect to such vote to amend the Merger
Agreement, and (ii) except as set forth in on Attachment A, nothing in this
Agreement shall be deemed to require the Principal Stockholders to exercise,
exchange or convert any options, warrants, debt or other securities that give
the Principal Stockholders the right to acquire any shares of Company Common
Stock or to make any other change in the form of the Principal Stockholders’
ownership of the Shares as of the date hereof.

 

(d)                                 The Principal Stockholders hereby waive, and
agree not to exercise or assert, any appraisal or similar rights (including
under Section 262 of the Delaware General Corporation Law) in connection with
the Merger.

 

(e)                                  The obligations of the Principal
Stockholders specified in Sections 2.1(a) and (b) shall apply prior to the
Expiration Date whether or not the Merger or any action described above is
recommended by the Board of Directors of the Company (or any committee thereof).

 

(f)                                    Nothing in this Agreement, including this
Section 2.1, shall limit or restrict any Affiliate or designee of the Principal
Stockholders who serves as a member of the Board of Directors of the Company in
acting in his or her capacity as a director of the Company and exercising his or
her fiduciary duties and responsibilities including, without limitation, taking
any action in compliance with Section 5.4 of the Merger Agreement.

 

Section 2.2                                      No Inconsistent Agreements. 
The Principal Stockholders hereby covenant and agree that, except for this
Agreement and the Written Consent, the Principal Stockholders (a) have not
entered into, and shall not enter into at any time prior to the Expiration Date,
any voting agreement or voting trust with respect to the Covered Shares with
respect to the matters covered by Section 2.1(b)(ii), (b) have not granted, and
shall not grant at any time prior to the Expiration Date, a proxy (except
pursuant to Section 2.3), consent or power of attorney with respect to the
Covered Shares with respect to the matters covered by Section 2.1(b)(ii), and
(c) have not taken and shall not knowingly take any action that would make any
representation or warranty of the Principal Stockholders contained herein untrue
or incorrect or have the effect of preventing or disabling the Principal
Stockholders from performing any of their obligations under this Agreement. The
Principal Stockholders hereby represent that all proxies or powers of attorney
given by the Principal Stockholders prior to the execution of this Agreement in
respect of the voting of the Covered Shares with respect to the matters covered
by Section 2.1(b)(ii), if any, are

 

4

--------------------------------------------------------------------------------


 

not irrevocable and the Principal Stockholders hereby revoke (and shall cause to
be revoked) any and all previous proxies or powers of attorney with respect to
the Covered Shares with respect to the matters covered by Section 2.1(b)(ii).

 

Section 2.3                                      Proxy.  The Principal
Stockholders hereby jointly and irrevocably appoint as their proxy and
attorney-in-fact, Bruce H. Beatt, Esq., the Senior Vice President, General
Counsel, and Secretary of Parent, and any individual who shall hereafter succeed
any such persons, and any other Person designated in writing by Parent, each of
them individually with full power of substitution and resubstitution, to vote or
execute written consents with respect to the Covered Shares in accordance with
Section 2.1(b) prior to the Expiration Date at any annual or special meetings of
stockholders of the Company (or adjournments thereof) at which any of the
matters described in Section 2.1(b) is to be considered; provided however, that
the Principal Stockholders’ grant of the proxy contemplated by this Section 2.3
shall be effective if, and only if, the Principal Stockholders have not
delivered to the Secretary of the Company, at least two Business Days prior to
the meeting at which any of the matters described in Section 2.1(b) is to be
considered, a duly executed irrevocable proxy card directing that the Covered
Shares be voted in accordance with Section 2.1(b). This proxy, if it becomes
effective, is coupled with an interest, is given as an additional inducement of
Parent to enter into the Merger Agreement and shall be irrevocable unless this
Agreement is terminated pursuant to Section 5.1, at which time any such proxy
shall automatically terminate without any further action by the parties hereto.
The Principal Stockholders (solely in their capacity as such) shall take such
further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy. Parent may terminate this proxy with
respect to the Principal Stockholders at any time at its sole election by
written notice provided to the Principal Stockholders.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                      Representations and Warranties
of the Principal Stockholders.  The Principal Stockholders, jointly and
severally, hereby represent and warrant to Parent as follows:

 

(a)                                  Authorization; Validity of Agreement;
Necessary Action.  Each of the Principal Stockholders is a corporation or
limited liability company, as the case may be, duly formed or organized, validly
existing, and in good standing under the laws of its jurisdiction of
organization or formation. The Principal Stockholders have the requisite power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and this
Agreement and the transaction contemplated hereby have been duly and validly
authorized by all necessary corporate or limited partnership action on the part
of the Principal Stockholders. This Agreement has been duly executed and
delivered by the Principal Stockholders and, assuming due and valid execution by
the other parties hereto, constitutes a legal, valid, and binding obligation of
the Principal Stockholders, enforceable against the Principal Stockholders in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other Laws of general
applicability related to or affecting the rights and remedies of creditors
generally and, as to enforceability, to equity principles of general
applicability (the “Bankruptcy and Equity Exception”).

 

5

--------------------------------------------------------------------------------


 

(b)                                 Ownership.  The Existing Shares are, and any
additional Covered Shares acquired by the Principal Stockholders from the date
hereof through and on the Expiration Date will be, Beneficially Owned and owned
of record by the Principal Stockholders. The Principal Stockholders have good
and marketable title to the Existing Shares, free and clear of any Encumbrances.
As of the date hereof, the Existing Shares constitute all of the shares of
Company Common Stock Beneficially Owned or owned of record by the Principal
Stockholders. The Principal Stockholders have and (except as contemplated by
this Agreement) will have at all times through the Expiration Date the sole
power (i) to control the vote and written consent as contemplated herein,
(ii) of disposition, (iii) to issue instructions with respect to the matters set
forth in Article II, and (iv) to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Existing Shares and with
respect to any additional Covered Shares acquired by the Principal Stockholders
from the date hereof through the Expiration Date.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by the Principal Stockholders does not, and the performance by
the Principal Stockholders of their obligations under this Agreement will not,
(i) conflict with or violate any Law applicable to the Principal Stockholders or
by which any of their assets or properties are bound or any organizational
documents of the Principal Stockholders, or (ii) conflict with, result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Encumbrance on the properties or assets of the Principal
Stockholders pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Principal Stockholders are a party or by which the Principal
Stockholders and/or any of their assets or properties is bound.

 

(d)                                 Consents and Approvals.  The execution and
delivery of this Agreement by the Principal Stockholders does not, and the
performance by the Principal Stockholders of their obligations under this
Agreement and the consummation by them of the transactions contemplated hereby
will not, require the Principal Stockholders to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Authority, other than any reports or filings required under state
securities Laws or blue sky Laws, the Securities Act or the Exchange Act as may
be required in connection with this Agreement or the Merger Agreement and the
transactions contemplated hereby or thereby.

 

(e)                                  Absence of Litigation.  As of the date
hereof, there is no Legal Action pending or, to the knowledge of the Principal
Stockholders, threatened against or affecting the Principal Stockholders and/or
any of their Affiliates before or by any Governmental Authority that would
reasonably be expected to impair the ability of the Principal Stockholders to
perform their obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

(f)                                    Finder’s Fees.  No investment banker,
broker, finder or other intermediary is entitled to a fee or commission from
Parent, Merger Sub or the Company in respect of this Agreement based upon any
arrangement or agreement made by or on behalf of the Principal Stockholders.

 

6

--------------------------------------------------------------------------------


 

(g)                                 Reliance by Parent.  The Principal
Stockholders understand and acknowledge that Parent is entering into the Merger
Agreement in reliance upon the execution and delivery of this Agreement by the
Principal Stockholders and the representations and warranties of the Principal
Stockholders contained herein.  The Principal Stockholders understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
other transactions contemplated thereby.

 

Section 3.2                                      Representations and Warranties
of Parent. Parent hereby represents and warrants to the Principal Stockholders
as follows:

 

(a)  Parent has the requisite capacity and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Parent and, assuming due and valid execution by the other parties
hereto, constitutes a legal, valid and binding obligation of Parent, enforceable
against it in accordance with its terms, subject to the Bankruptcy and Equity
Exception.

 

(b)                                 No Violation.  The execution and delivery of
this Agreement by Parent does not, and the performance by Parent of its
obligations under this Agreement will not, conflict with or violate any Law
applicable to Parent or any organizational documents of the Parent.

 

(c)                                  Consents and Approvals.  The execution and
delivery of this Agreement by Parent does not, and the performance by Parent of
its obligations under this Agreement and the consummation by Parent of the
transactions contemplated hereby will not, require Parent to obtain any consent,
approval, authorization or permit of, or to make any filing with or notification
to, any Governmental Authority, other than any reports or filings required under
state securities Laws or blue sky Laws, the Securities Act or the Exchange Act
as may be required in connection with this Agreement or the Merger Agreement and
the transactions contemplated hereby or thereby.

 

(d)                                 Absence of Litigation.  As of the date
hereof, there is no Legal Action pending or, to the knowledge of Parent,
threatened against or affecting Parent and/or any of its Affiliates before or by
any Governmental Authority that would reasonably be expected to impair the
ability of Parent to perform their obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

 

(e)                                  Finder’s Fees.  No investment banker,
broker, finder or other intermediary is entitled to a fee or commission from
Parent, Merger Sub or the Company in respect of this Agreement based upon any
arrangement or agreement made by or on behalf of Parent.

 

ARTICLE IV
OTHER COVENANTS

 

Section 4.1                                      Prohibition on Transfers; Other
Actions. Until the Expiration Date, the Principal Stockholders agree that they
shall not (a) Transfer any of the Covered Shares, Beneficial Ownership thereof
or any other interest therein; (b) exercise its rights to cause the filing of a
registration statement with the SEC covering the resale of any of the Covered
Shares; or (c) enter into any agreement, arrangement or understanding with any
Person with respect to

 

7

--------------------------------------------------------------------------------


 

any Transfer of the Covered Shares. Any Transfer in violation of this provision
shall be void ab initio.  The Principal Stockholders agree that they shall not
request that the Company or its transfer agent register the transfer (book-entry
or otherwise) of any certificate or uncertificated interest representing any of
the Covered Shares and hereby consents to the entry of stop transfer
instructions by the Company of any transfer of the Covered Shares.

 

Section 4.2                                      Stock Dividends, etc.  In the
event of a stock split, stock dividend or distribution, or any change in the
Company Common Stock by reason of any split-up, reverse stock split,
recapitalization, combination, reclassification, reincorporation, exchange of
shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 

Section 4.3                                      No Solicitation; Support of
Acquisition Proposals.

 

(a)                                  Except as set forth in this Section 4.3,
the Principal Stockholders shall, and shall direct their respective Affiliates
and Representatives to, cease any discussions or negotiations with any Persons
that may be ongoing as of the date of this Agreement with respect to a Takeover
Proposal.  From the date of this Agreement until the date the Expiration Date,
except as permitted by Section 4.3(b), the Principal Stockholders agree that
they shall not, and shall not authorize their respective Affiliates and
Representatives to, (i) solicit, make, initiate or knowingly facilitate or
knowingly encourage (including by way of furnishing non-public information or
providing access to the properties, books, records or personnel of the Company
or any of its Subsidiaries) any inquiries regarding, or the making of any
proposal or offer that constitutes a Takeover Proposal, or (ii) have any
discussions (other than to state that the Principal Stockholders are not
permitted to have discussions) or participate in any negotiations regarding a
Takeover Proposal, or execute or enter into any Contract with respect to a
Takeover Proposal or any proposal that could reasonably be expected to lead to a
Takeover Proposal, or approve or recommend a Takeover Proposal or any proposal
that could reasonably be expected to lead to a Takeover Proposal or any
Contract, letter of intent or agreement in principle with respect to a Takeover
Proposal or any proposal that could reasonably be expected to lead to a Takeover
Proposal.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, at any time the Company is permitted to take the actions set
forth in Section 5.4(b) of the Merger Agreement with respect to a Takeover
Proposal, the Principal Stockholders and their Affiliates and Representatives
shall be free to participate in any discussions or negotiations regarding such
Takeover Proposal with the Person making such Takeover Proposal, provided that
the Principal Stockholders have not breached this Section 4.3.

 

(c)                                  For the purposes of this Section 4.3, the
Company shall be deemed not to be an Affiliate or Subsidiary of the Principal
Stockholders, and any officer, director, employee, agent or advisor of the
Company (in each case, in their capacities as such) shall be deemed not to be a
Representative of the Principal Stockholders.

 

8

--------------------------------------------------------------------------------


 

Section 4.4                                      No Acquisitions.  Except as set
forth on Attachment A hereto, the Principal Stockholders agree not to purchase,
acquire or beneficially own any additional shares of Company Common Stock or
other securities of the Company on or after the date hereof, including by or
pursuant to the exchange or conversion of options, warrants, debt or other
securities convertible into or giving the Principal Stockholders the right to
acquire any shares of Company Common Stock.

 

Section 4.5                                      Disclosure.  Subject to
reasonable prior notice and approval (not to be unreasonably withheld or
delayed) of the Principal Stockholders, the Principal Stockholders hereby
authorize the Company and Parent to publish and disclose in any announcement or
disclosure required by the SEC and in the Information Statement the Principal
Stockholders’ identity and ownership of the Covered Shares and the nature of the
Principal Stockholders’ obligations under this Agreement.

 

ARTICLE V
TERMINATION

 

Section 5.1                                      Termination.  This Agreement
shall terminate automatically, without any action on the part of any party
hereto, upon the earliest to occur of (a) the Effective Time, (b) the Expiration
Date and (c) any amendment to the Merger Agreement effected without the consent
of the Principal Stockholders that is an Adverse Amendment. Upon such
termination, no party shall have any further obligations or liabilities
hereunder; provided, however, that this Section 5.1 and termination of this
Agreement shall not relieve any party hereto from any liability or damages
incurred or suffered by a party, to the extent such liabilities or damages were
the result of fraud or intentional misrepresentation by another party of any of
its representations, warranties, covenants or other agreements set forth herein;
and provided, further, that the provisions of this Section 5.1 and Article VI
(inclusive), shall survive any termination of this Agreement.  Notwithstanding
anything herein to the contrary, in the event that the Termination Fee is paid
to Parent pursuant to the Merger Agreement, payment of the Termination Fee shall
be the sole and exclusive remedy of Parent, Merger Sub, and each of their
respective Affiliates against the Principal Stockholders and each of their
respective former, current, and future Affiliates or designees, and each of
their respective directors, officers, employees, stockholders, controlling
persons or Representatives for any loss or damage based upon, arising out of or
relating to the Agreement, the negotiation, execution or performance hereof or
the transactions contemplated hereby.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1                                      No Ownership Interest.  Nothing
contained in this Agreement shall be deemed to vest in Parent any direct or
indirect ownership or incidence of ownership of or with respect to the Covered
Shares. All rights and all ownership and economic benefits of and relating to
the Covered Shares shall remain vested in and belong to the Principal
Stockholders, and nothing herein shall, or shall be construed to, grant Parent
any power, sole or shared, to direct or control the voting or disposition of any
of such Covered Shares.

 

9

--------------------------------------------------------------------------------


 

Section 6.2                                      Notices.  Any notice or other
communication required or permitted under this Agreement shall be deemed to have
been duly given and made (a) if in writing and served by personal delivery upon
the party for whom it is intended; (b) if delivered by facsimile with receipt
confirmed; (c) if delivered by e-mail transmission; or (d) if delivered by
certified mail, registered mail or courier service, return-receipt received to
the party at the address set forth below, to the Persons indicated:

 

If to Parent, to:

 

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, CT  06053

Attention: Bruce H. Beatt, Esq.

E-mail: Bruce.Beatt@swkbdk.com

Fax: (651) 737-2553

 

with a copy (which shall not constitute notice) to:

 

Miles & Stockbridge P.C.

10 Light Street

Baltimore, MD  21202

Attention: Robert M. Cattaneo, Esq.

E-mail: RCattaneo@milesstockbridge.com

Fax: (410) 822-5450

 

If to the Principal Stockholders, to:

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA  94301

Attention: Chief Legal Officer and Roy Liu

E-mail: RLiu@HTGC.com

Fax: (650) 473-9194

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

225 Franklin Street

Boston, MA 02110

Attention:  Sandra J. Vrejan, Esq.

E-mail:  SVrejan@morganlewis.com

Fax:  (617) 341-7701

 

Notice so given shall (in the case of notice so given by mail or courier
service) be deemed to be given when received and (in the case of notice so given
by facsimile, e-mail transmission or personal delivery) on the date of actual
transmission or (as the case may be)

 

10

--------------------------------------------------------------------------------


 

personal delivery.  Such addresses may be changed, from time to time, by means
of a notice given in the manner provided in this Section 6.2.

 

Section 6.3                                      Interpretation; Definitions. 
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa. References herein
to a specific Section shall refer to Sections of this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” References herein to any gender shall include each other gender.
References herein to any Person shall include such Person’s heirs, executors,
personal representatives, administrators, successors and assigns; provided,
however, that nothing contained in this Section 6.3 is intended to authorize any
assignment or transfer not otherwise permitted by this Agreement. With respect
to the determination of any period of time, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
headings contained in this Agreement are intended solely for convenience and
shall not affect the rights of the parties to this Agreement. If the last day
for the giving of any notice or the performance of any act required or permitted
under this Agreement is a day that is not a Business Day, then the time for the
giving of such notice or the performance of such action shall be extended to the
next succeeding Business Day. References herein to any Law shall be deemed to
refer to such Law as amended, modified, codified, reenacted, supplemented or
superseded in whole or in part and in effect from time to time, and also to all
rules and regulations promulgated thereunder. References herein to any Contract
mean such Contract as amended, supplemented or modified (including any waiver
thereto) in accordance with the terms thereof. The parties have participated
jointly in negotiating and drafting this Agreement.  If an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

Section 6.4                                      Counterparts.  This Agreement
may be executed in any number of counterparts, as if the signature(s) to each
counterpart were upon a single instrument, and all such counterparts together
shall together constitute the same agreement.  Facsimile signatures or
signatures received as a .pdf attachment to electronic mail shall be treated as
original signatures for all purposes of this Agreement. This Agreement shall
become effective when, and only when, each party shall have received a
counterpart signed by all of the other parties.

 

Section 6.5                                      Entire Agreement.  This
Agreement and, to the extent referenced herein, the Merger Agreement, together
with the several agreements and other documents and instruments referred to
herein or therein or attached hereto or thereto, contain all of the terms,
conditions and representations and warranties agreed to by the parties relating
to the subject matter of this Agreement and supersede all prior or
contemporaneous agreements, negotiations, correspondence, undertakings,
understandings, representations and warranties, both written and oral, among the
parties to this Agreement with respect to the subject matter of this Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 6.6                                      Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to conflict of law principles thereof.

 

(b)                                 Exclusive Jurisdiction.  Except with respect
to any arbitration proceedings held pursuant to Section 4.6(f), each party to
this Agreement (i) irrevocably and unconditionally submits to the personal
jurisdiction of the federal courts of the United States of America located in
the State of Delaware and the state courts of the State of Delaware, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (iii) agrees that any actions or
proceedings arising in connection with this Agreement or the transactions
contemplated by this Agreement shall be brought, tried and determined only in
the Court of Chancery of the State of Delaware (or, only if said Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware), (iv) waives any claim of improper
venue or any claim that those courts are an inconvenient forum and (v) agrees
that it will not bring any action relating to this Agreement or the transactions
contemplated hereunder in any court other than as specified in clause (iii) of
this Section 6.6.  The parties to this Agreement agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 6.2 or in such other manner as may be permitted by
applicable Law, shall be valid and sufficient service thereof.

 

(c)                                  Waiver of Jury Trial.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.6.

 

Section 6.7                                      Amendment; Waiver.  This
Agreement may not be amended except by an instrument in writing signed by Parent
and the Principal Stockholders. Each party may waive any right of such party
hereunder by an instrument in writing signed by such party and delivered to the
other parties.

 

Section 6.8                                      Remedies.  The parties to this
Agreement agree that irreparable damage would occur if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties to this

 

12

--------------------------------------------------------------------------------


 

Agreement shall be entitled to an injunction or injunctions to prevent breaches
or threatened breaches of this Agreement and to enforce specifically the terms
and provisions of this Agreement in the Court of Chancery of the State of
Delaware or other court as specified in Section 6.6, this being in addition to
any other remedy at law or in equity.

 

Section 6.9                                      Severability.  The provisions
of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement.  If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of that provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

 

Section 6.10                                Successors and Assigns; Third Party
Beneficiaries.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their permitted successors and assigns.  No
party to this Agreement may assign or delegate, by operation of law or
otherwise, all or any portion of its rights or obligations under this Agreement
without the prior written consent of the other parties to this Agreement, which
any such party may withhold in its absolute discretion.  Any purported
assignment without such prior written consents shall be void.  This Agreement is
not intended to and does not confer upon any Person other than the parties
hereto and the Company any rights or remedies under this Agreement.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

 

 

HERCULES TECHNOLOGY I, LLC

 

 

 

 

 

 

 

By:

/s/ K. Nicholas Martitsch

 

 

Name: K. Nicholas Martitsch

 

 

Title: Associate General Counsel

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

 

 

 

By:

/s/ Manuel Henriquez

 

 

Name: Manuel Henriquez

 

 

Title: CEO

 

 

 

 

STANLEY BLACK & DECKER, INC.

 

 

 

 

 

 

 

By:

/s/ James R. Raskin

 

 

Name: James R. Raskin

 

 

Title: Authorized Signatory

 

[Signature Page to the Written Consent and Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

OWNERSHIP OF EXISTING SHARES

 

Beneficial Owner

 

Class

 

Existing Shares

 

 

 

 

 

 

 

Hercules Technology I, LLC

 

Common Stock

 

2,691,790

 

 

 

 

 

 

 

Hercules Technology Growth Capital, Inc.

 

Common Stock

 

1,813,878

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

[omitted for filing]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WRITTEN CONSENT OF STOCKHOLDERS

OF

INFOLOGIX, INC.

December 15, 2010

 

Hercules Technology I, LLC, a Delaware limited liability company, and Hercules
Technology Growth Capital, Inc., a Maryland corporation (collectively, the
“Stockholders”), being stockholders of InfoLogix, Inc., a Delaware corporation
(the “Company”), acting pursuant to Section 228 of the Delaware General
Corporation Law (“DGCL”) and the bylaws of the Company, hereby adopt the
following recitals and resolution by written consent in lieu of a meeting:

 

WHEREAS, there has been submitted to the undersigned stockholders of the Company
an Agreement and Plan of Merger (the “Merger Agreement”) by and among Stanley
Black & Decker, Inc., a Connecticut corporation, [MERGER SUB], a Delaware
corporation (“Merger Sub”), and the Company, which Merger Agreement provides for
the merger of Merger Sub with and into the Company, with the Company as the
surviving corporation after such merger (the “Merger”);

 

WHEREAS, pursuant to the terms and conditions of the Merger Agreement, the
stockholders of the Company (the “Stockholders”) will be entitled to receive the
Merger Consideration (as defined in the Merger Agreement) for each share of
common stock of the Company held by them at the effective time of the Merger;

 

WHEREAS, the board of directors of the Company has approved the Merger Agreement
and the Merger and has resolved to recommend that the Stockholders adopt the
Merger Agreement; and

 

WHEREAS, the affirmative vote in favor of the adoption of the Merger Agreement
by a majority of the votes entitled to be cast thereon by the stockholders of
the Company is required pursuant to Section 251 of the DGCL.

 

NOW, THEREFORE, BE IT RESOLVED, that the undersigned stockholders, in their
capacity as stockholders of the Company, hereby adopt the Merger Agreement and
approve the transactions contemplated by the Merger Agreement, including,
without limitation, the Merger; and

 

FURTHER RESOLVED, that the Merger Agreement and the Merger be, and hereby are,
consented to, approved and adopted in all respects without a meeting, without
prior notice, and without a vote; and

 

FURTHER RESOLVED, that this written consent may be signed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one instrument and that this written consent shall be filed with the
minutes of the proceedings of the stockholders of the Company.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this written consent as
of the date first written above.

 

 

 

STOCKHOLDERS:

 

 

 

 

 

HERCULES TECHNOLOGY I, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature page to written consent of the stockholders]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Escrow Agreement

 

[omitted for filing]

 

--------------------------------------------------------------------------------